Order of the Supreme Court, Nassau County, dated July 22, 1966, and made on reargument, affirmed insofar as appealed from, with $10 costs and disbursements. Appeal from original order, dated July 13, 1966, dismissed insofar as appealed from, as academic, without costs. In our opinion, summary judgment was properly denied since issues of fact were raised relative to (1) equitable estoppel, (2) waiver of the provisions of the contract making time of the essence and (3) whether there was an oral modification as to adjournment of the closing date and, if so, whether the modification was executed, so as to take it without the Statute of Frauds (see Alcon v. Kinton Realty, 2 A D 2d 454; General Obligations Law, § 15-301, subd. 1; 10 N. Y. Jur., Contracts, § 345, pp. 323-324). Christ, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.